Citation Nr: 1039545	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-06 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for a bilateral foot 
disorder, claimed as "toe fungus."  

3.  Entitlement to service connection for a left wrist 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1983 to 
October 2005.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating action of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  
In that decision, the RO denied claims for service connection for 
asthma, a "left wrist condition," and toenail fungus.  

In July 2010, the Veteran testified before the undersigned at a 
Board Videoconference hearing.  A transcript of the hearing has 
been associated with the file.  

The issue of service connection for a left wrist disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, exercise-induced 
asthma is related to active military service.  

2.  Resolving all doubt in the Veteran's favor, bilateral 
dermatophytosis tinea pedis is related to active military 
service.  




CONCLUSIONS OF LAW

1.  Exercise-induced asthma was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).  

2.  Bilateral dermatophyosis tinea pedis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist  

Without deciding whether the notice and development requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied for the Veteran's claim for service connection for 
asthma and bilateral dermatophyosis tinea pedis, the Board 
concludes that the law does not preclude it from adjudicating 
this portion of the Veteran's claim.  The Board is taking action 
favorable to the Veteran by granting the claims for service 
connection.  A decision at this point poses no risk of prejudice 
to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The agency of original jurisdiction (AOJ) will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II. Legal Criteria and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must first assess the 
competence and then the credibility of the Veteran.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the United 
States Court of Appeals for Veterans Claims (Court), citing Layno 
v. Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(2010) (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  See, Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  

When the claim is in equipoise, the reasonable doubt rule is for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).  

The Veteran claims that his currently diagnosed asthma is related 
to his service.  At the July 2010 Board hearing, the Veteran said 
he was diagnosed with asthma in 2002.  (Transcript, p 10.)  

Service treatment records show that in 1984 and 1986, the Veteran 
was evaluated for difficulty breathing and chest pain, but 
diagnostic tests showed a normal chest.  A September 1998 X-ray 
report was also normal.  In May 2002, the Veteran was diagnosed 
with allergic rhinitis.  He complained of a loss of exercise 
tolerance in January 2003 and a consultation sheet noted that 
that he was improved with a bronchodilator.  A February 2003 
treatment record states: "[Patient] is on inhaler."  

He was prescribed an inhaler again in January 2004, when he also 
complained of chest discomfort with running.  In February 2004, 
he was diagnosed with allergic rhinitis and reactive airway 
disease.  The next month, a record shows the Veteran had a 
history of exercise-induced airway disease and probable allergic 
rhinitis.  Another record from March 2004 showed that he had 
perennial or seasonal allergic rhinitis as well as probable mild 
persistent asthma.  

An April 2004 exercise challenge was negative as was a work up 
for a pulmonary cause.  An April 2004 cardiology consultation 
showed the Veteran complained of exertional dyspnea, a cardiac 
cause that was to be ruled out.  A July 2004 problem list shows 
the Veteran was prescribed an oral inhaler in July 2004.  The 
Veteran was put on profile for "exertional bronchospasm" in 
August 2004.  A February 2005 record showed the Veteran reported 
a history of asthma.  

The Veteran separated from service in October 2005, but received 
a VA examination beforehand.  A June 2005 report of medical 
history, the Veteran reported having asthma, shortness of breath, 
using an inhaler, and having sinusitis.  He said he had exercise 
induced asthma and had ongoing treatment for this problem.  
Shortness of breath was part of the exercise.  The inhaler was 
part of treatment for an asthmatic condition.  

At a July 2005 VA examination, the examiner stated that asthma 
was not found, even though the Veteran reported he had shortness 
of breath in 2003.  He was seen and treated with medications with 
a poor result.  He said that he had a normal pulmonary function 
test in 2004.  

In an August 2007 VA examination report for nose and sinuses, the 
Veteran complained of occasional asthmatic episodes during winter 
or upon exacerbation.  In April 2008, the Veteran was given a new 
VA examination.  Medical records and the claims file were 
reviewed.  The Veteran reported shortness of breath in 2001.  He 
was given medication which helped.  He stated that shortness of 
breath kept him from exercising.  His activities were modified to 
help treat this problem.  Although the Veteran reported shortness 
of breath, during a section discussing cardiac review of 
symptoms, there was no history of dyspnea or fatigue recorded.  
Also, no pulmonary symptoms were recorded although even though 
the Veteran reported chest pain several times in service.  

The Veteran was diagnosed with asthma.  He had shortness of 
breath which gave him a lack of stamina.  The examiner noted that 
there were service treatment records from 2004 which demonstrate 
shortness of breath and symptoms of asthma.  He was given 
albuterol and a history of shortness of breath was shown.  The 
examiner stated that the symptoms documented in the Veteran's 
medical records were the symptoms of the current diagnosis of 
asthma.  

The Veteran was given a respiratory VA examination in August 2008 
by the same examiner who conducted the April 2008 examination.  
The Veteran was currently taking medication for his asthma with 
good relief; his acute attacks had stopped.  A history of asthma 
attacks monthly was reported; he had one or two clinical visits 
per year for this problem.  He also had a history of wheezing and 
dyspnea.  A physical examination was mostly normal.  He had mild 
impairment between asthma attacks.  A pulmonary function test did 
not show signs of obstruction.  Lung volume showed mild 
restriction.  

The examination shows that there was a history of asthma and 
asthma attacks, the diagnosis was mild restrictive lung disease.  
The examiner did not explain this new diagnosis with his prior 
diagnosis of asthma and did not address whether either was due to 
service.  A September 2008 VA addendum (again completed by the 
same examiner) clarified that the Veteran did not have asthma or 
obstructive airway disease.  

An April 2009 Blanchfield Army Community Hospital (BACH) Asthma 
Action Plan shows the Veteran was to take medication every day.  
Another April 2009 BACH record shows the Veteran was diagnosed 
with exercise-induced asthma.  He had these episodes 2-3 times 
per year.  His asthma was characterized as unspecified and mild; 
an inhaler was prescribed.  

Resolving all doubt, the Board finds that service connection is 
warranted for exercise-induced asthma.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The April 2009 BACH record makes clear that 
the Veteran is currently being treated for asthma.  Multiple 
service treatment records show the Veteran was clearly treated 
for a disability in service that is now recognized as asthma.  
Although the examiner diagnosed mild restrictive lung disease at 
the August 2008 VA examination, the examiner did not explain why 
this diagnosis was made as opposed to the April 2008 VA 
examination when asthma was diagnosed.  Also, the April 2009 BACH 
records show the Veteran is clearly being treated for asthma.  As 
a result, the Board will resolve doubt and grant service 
connection for asthma.  

The Veteran has also filed a claim for a bilateral foot 
disability.  In his May 2005 formal claim, the Veteran stated he 
had toenail fungus bilaterally from 2002.  A July 1986 record 
shows the Veteran had an ingrown toenail.  A December 2002 record 
showed an assessment of onychomycosis of the toes; the Veteran 
complained he was losing toenails when running and bruising of 
the toes was noted.  An August 2004 record also notes this 
phenomenon.  

At the July 2005 VA examination, the Veteran stated that in 1995, 
he began to have thick, yellow nails.  He was seen and treated 
with the removal of the great toenails and prescribed cream.  His 
symptoms were thick nails and bruising.  A precipitating factor 
was running.  Upon physical examination, no nail fungus was 
noted.  In April 2008, a VA examination report showed the Veteran 
had no skin symptoms and no nail abnormalities.  There were no 
foot deformities.  

An April 2009 BACH record shows a diagnosis of "dermatophytosis 
tinea pedis."  Both feet were examined and found to have white 
scaly skin between toes and on the lateral aspect of the foot.  
The Veteran reported a mild itch on his feet.  This had been 
going on for the past couple of months.  At the July 2010 
hearing, the Veteran reported he was currently being treated for 
toenail fungus, which he also had on active duty (Transcript, p 
14-15).  

Resolving all doubt, the Board finds that service connection is 
warranted for bilateral dermatophytosis tinea pedis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The April 2009 BACH record shows 
the Veteran clearly has a chronic current disability of 
dermatophytosis tinea pedis and had a foot fungal infection in 
service.  

In granting the issues of service connection for asthma and 
bilateral dermatophytosis tinea pedis, the Board finds the 
Veteran to be fully competent to report his symptoms and to be 
relatively credible in his reporting of his symptoms.  38 C.F.R. 
§ 3.159(a)(2); Madden v. Gober, 125 F.3d at 1481.  


ORDER

Service connection for exercise-induced asthma is granted.  

Service connection for bilateral dermatophyosis tinea pedis is 
granted.  


REMAND

The Veteran has claimed service connection for a left wrist 
disability.  In his May 2005 formal claim, the Veteran stated he 
had a left wrist disability from 1995.  In his June 2005 report 
of medical history, the Veteran indicated having a painful wrist 
and stated he was diagnosed in 1995 or 1996.  In June 2009, the 
Veteran amended his claim to include bilateral carpal tunnel 
syndrome with neuropathy (a claim for service connection for the 
right wrist was denied in February 2010 and is not before the 
Board at this time).  At the July 2010 Board hearing, the Veteran 
stated his left wrist problem started in 1996 as he began to do 
administrative work.  (Transcript, p 3.)  

Service treatment records show that in January 1986, the Veteran 
reported pain of the fingers while doing pushups.  He had 
swelling, pain, limited range of motion, but no sign of a 
possible fracture.  The assessment was to rule out hand strain.  
An X-ray was taken, which noted the Veteran fell on his left 
hand, and showed no significant abnormality.  In a November 1991 
record, the Veteran fell on his left hand and had a contusion, 
which was treated.  He reported left hand arthralgias in 
September 1998.  In July 2002 there was a note about wrist pain 
resolving, however, another July 2002 record shows the Veteran 
only had tenderness to palpation in the right upper extremity.  

In July 2005 the Veteran received a VA examination.  He said his 
left wrist condition started in 1996 with pain.  He was seen and 
treated with a wrist brace.  Precipitating factors are typing and 
gripping.  He had full active and passive range of motion.  The 
examiner said that to assess loss of function due to pain would 
require speculation as a left wrist condition was not found.  

A December 2006 Dr. Naimoli record showed diagnosis of neuropathy 
with Raynaud's syndrome that "maybe secondary to 
cryoglobulinemai ..."  In a December 2006 BACH record, the Veteran 
complained of hand, wrist and finger joint pain.  The right was 
worse than the left.  

February 2007 private records show the Veteran was undergoing 
physical therapy for the upper extremities.  Staff at BACH 
diagnosed the Veteran with Raynaud's phenomenon in June 2007.  A 
March 2008 X-ray report showed a normal left hand.  The Veteran 
was given a new VA examination in April 2008 and no 
musculoskeletal or extremities symptoms of the upper extremities 
were noted.  However, the musculoskeletal examination focused on 
the Veteran's knees and the examiner did not address the BACH and 
Dr. Naimoli records, which do not appear to have been in the file 
at that point in time.  

An October 2008 record shows Dr. Naimoli diagnosed carpal tunnel 
syndrome and Raynaud's syndrome.  Raynaud's phenomenon was also 
noted in an April 2009 BACH record.  

A remand is necessary so the currently diagnosed Raynaud's and 
carpal tunnel syndrome of the left upper extremity may be 
considered by a VA examiner.  First, with any necessary 
assistance from the Veteran, the RO should attempt to procure 
records from Dr. Naimoli and Dr. Beto (Transcript, p 7-8).  In 
the VA examination report, the examiner should address the nature 
and etiology of these currently diagnosed disabilities.  

Accordingly, the case is REMANDED for the following action:  

1.  With any necessary assistance from the 
Veteran, procure all records from Doctors 
Naimoli and Beto in (Transcript, p 7-8) to 
ensure VA has all private medical records 
related to the Veteran's Raynaud's and carpal 
tunnel syndrome treatment.  

2.  Schedule the Veteran for a VA neurology 
examination in order to determine the nature 
and etiology of any left wrist disability.  
The claims file and a copy of this remand 
must be made available to and be reviewed by 
the examiners in conjunction with the 
examination.  The examiner(s) must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.  All necessary tests should be 
conducted.  

For any left wrist disability exhibited, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability or 
greater that it had its clinical onset in 
service or is otherwise related to the 
Veteran's active service.  Any opinion should 
be reconciled with the service treatment 
records and the October 2008 record 
reflecting diagnoses of carpal tunnel 
syndrome and Raynaud's syndrome (summarized 
herein).  

3.  Re-adjudicate the claim of service 
connection for a left wrist disability.  If 
the decision remains in any way adverse to 
the Veteran, provide a supplemental statement 
of the case (SSOC) to the Veteran and his 
representative.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include the applicable law 
and regulations considered pertinent to the 
issue remaining on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


